                  Case 19-29417                       Doc 2          Filed 12/27/19      Entered 12/27/19 18:19:28             Desc Main
                                                                        Document         Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Carlos M Venzor
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                             Check if this is an amended plan, and
                                                                                                                     list below the sections of the plan that
 Case number:                                                                                                        have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                        12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in            Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                       Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,286.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-29417                       Doc 2            Filed 12/27/19        Entered 12/27/19 18:19:28           Desc Main
                                                                          Document           Page 2 of 8
 Debtor                Carlos M Venzor                                                                   Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          For the next five (5) tax years of 2019, 2020, 2021, 2022, 2023 the Debtor(s) shall pay into the Plan the net total amount of
                          yearly state and federal tax refunds that exceed $1,000 for each of the tax years identified in such section. If in an applicable tax
                          year, the Debtor(s) receive an Earned Income Tax Credit ("EIC") and/or an Additional Child Tax Credit ("ACTC") on their
                          federal tax return, the Debtor(s) may retain up to a maximum of $2,000 in tax refunds for such year based on a combination of
                          the $1,000 allowed above plus the amount of the EIC and/or ACTC credits up to an additional $1,000. On or before April 30 of
                          each applicable tax year, the Debtor(s) shall provide the Trustee with a copy of the first two pages of filed state and federal tax
                          returns. The Debtor(s) shall pay required tax refunds to the Trustee no later than June 30 of each such year. However, the
                          Debtor(s) are not obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into
                          the Plan may reduce the plan term to no less than the Applicable Commitment Period, but in no event, shall the amount paid into
                          the Plan be less than sixty (60) Plan Payments plus all annual tax refunds required to be paid into the plan.



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $77,160.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                   Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                              (if applicable)                         payments by
                                                                                                                                         trustee

                               1025 S. 1400 W.
 Chase                         Salt Lake City,                                            Prepetition:
 Mortgage                      UT 84104                                    $1,089.00                     -             -                   -                  -
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.


Official Form 113                                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-29417                       Doc 2          Filed 12/27/19     Entered 12/27/19 18:19:28               Desc Main
                                                                        Document        Page 3 of 8
 Debtor                Carlos M Venzor                                                               Case number

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
                                             2008
                                             Nissan
 Quantum                                     Altima 3.5
 3 Group               $4,228.87             SE Coupe                $5,675.00         $0.00           $4,228.87     5.00%         $866.47           $4,332.33

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $7,716.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $25,180.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.


Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-29417                       Doc 2          Filed 12/27/19          Entered 12/27/19 18:19:28               Desc Main
                                                                        Document             Page 4 of 8
 Debtor                Carlos M Venzor                                                                    Case number

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 33,957.55 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00                  .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                   Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                   payment                           paid                        of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 Apg Financial                 Lease                                                       $704.00                              -                                    -
                                                                       Disbursed by:
                                                                          Trustee
                                                                          Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Official Form 113                                                                      Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  Case 19-29417                       Doc 2          Filed 12/27/19     Entered 12/27/19 18:19:28       Desc Main
                                                                        Document        Page 5 of 8
 Debtor                Carlos M Venzor                                                                Case number


Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.1.1 Local Rules Incorporated. The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are
 incorporated by reference in the Plan.

 8.1.2 Applicable Commitment Period. The applicable commitment period for the Plan is 60 months. The applicable
 commitment period for the Plan is 36 months for below median cases and 60 months for above median cases, as required by §
 1325(b)(4). The number of months listed in Part 2.1 for which the debtor(s) will make regular payments is an estimate only; the
 applicable commitment period stated here dictates the term of the Plan. Any below median case may be extended as necessary not to
 exceed 60 months to complete the Plan payments.

 8.1.3 Adequate Protection Payments. Adequate protection payments, if any, are set forth in an attached Notice for Adequate
 Protection Payments (Local Form 2083-1-C). Affected creditors are listed below, and their claims are listed in Parts 3.2 and 3.3.
 Affected creditors should refer to the Notice for Adequate Protection Payments for detail concerning the amount and duration of
 Adequate Protection Payments. Affected creditors: Quantum3 Group.

 8.1.4 Lien Avoidance Under § 522(f). If lien avoidance is sought under § 522(f) (see Part 3.4), the affected creditor(s) shall retain its
 lien until the earlier of (1) payment of the underlying debt determined under nonbankruptcy law, (2) discharge of the underlying debt
 under § 1328 or completion on the Plan, at which time the lien will terminate and be released by the creditor, or (3) entry of an order
 granting a separate motion filed by the debtor(s) seeking release of the lien for cause under § 349(b). For each creditor listed in Part
 3.4, a completed Lien Avoidance Worksheet (Local Form 2083-2) is attached, specifically identifying the holders and amounts of liens
 senior to the lien(s) intended to be avoided.

 8.1.5 Attorney Fees. Part 4.3's statement regarding attorney fees reflects the estimated unpaid balance of the bankruptcy court's
 presumptive fee. The Debtor(s) attorney may request additional fees by complying with the notice and hearing requirements of the
 Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Carlos M Venzor                                                  X
       Carlos M Venzor                                                       Signature of Debtor 2
       Signature of Debtor 1

       Executed on            December 27, 2019                                         Executed on

 X     /s/ Andrew T. Curtis                                                      Date     December 27, 2019
       Andrew T. Curtis
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 19-29417                       Doc 2          Filed 12/27/19   Entered 12/27/19 18:19:28           Desc Main
                                                                        Document      Page 6 of 8
 Debtor                Carlos M Venzor                                                            Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $4,332.33

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $36,896.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $33,957.55

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                  $75,185.88




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 19-29417       Doc 2    Filed 12/27/19     Entered 12/27/19 18:19:28         Desc Main
                                                  Document        Page 7 of 8

            Andrew T Curtis, Bar No. 13681
            Lincoln Law SL, LLP
            405 South, Main Street
            Salt Lake City, UT 84111
            Phone: (801) 386-8550
            Facsimile: (800) 584-6826
            help@lincolnlaw.com
            Attorney for Carlos Mingura Venzor



                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH



            In Re:                                                Case No:
            CARLOS MINGURA VENZOR                                 Chapter 13

                                                                  Judge:
                                         Debtor.                  NOTICE OF ADEQUATE PROTECTION
                                                                  PAYMENTS UNDER 11 U.S.C. § 1326(A)
                                                                  AND OPPORTUNITY TO OBJECT

                   Carlos Mingura Venzor (the “Debtor”), states as follows:

                    1. On December 27th, 2019, the Debtor filed a Chapter 13 petition for relief.

                    2. The Debtor proposes to make Adequate Protection Payments, pursuant to § 1326(a)(1)(c)

            accruing with the initial plan payment which is due no later than the originally scheduled meeting

            of creditors under § 341 and continuing to accrue on the first day of each month thereafter, to the

            holders of the allowed secured claims in the amounts specified below:
                 Secured Creditor       Description of  Monthly Adequate No. of Months
                                         Collateral     Protection Payment      to
                                                             Amount        Pay Adequate
                                                                            Protection
                 Quantum3 Group      2008 Nissan Altima       $43.00             9
                    3. The monthly plan payments proposed by the Debtor shall include the amount necessary to

            pay all Adequate Protection Payments and the amount necessary to pay the Trustee’s attorney fee.

                    4. Upon completion of the Adequate Protection Payment period designated herein for each

            listed secured creditor, the Equal Monthly Plan Payment identified in each Part of the Plan shall be

            the monthly payment and shall accrue on the first day of each month.



'Notice of AP'                                                '1 of 2'                                     'Case | Doc 1241794'
                 Case 19-29417      Doc 2    Filed 12/27/19      Entered 12/27/19 18:19:28      Desc Main
                                                Document         Page 8 of 8

                 5. This Notice shall govern Adequate Protection Payments to each listed secured creditor

            unless subsequent Notice is filed by Debtor or otherwise ordered by the Court.

                 6. Objections, if any, to the proposed Adequate Protection Payments shall be filed as

            objections to confirmation of the Plan. Objections must be filed and served no later than 7 days

            before the date set for the hearing on confirmation of the Plan.



            Dated: December 27, 2019                                           /s/ Andrew T Curtis
                                                                               Attorney & Counselor at Law




'Notice of AP'                                               '2 of 2'                                    'Case | Doc 1241794'
